EXHIBIT 10.5
 
CLOSING AGREEMENT


Reference is hereby made to the Escrow Agreement dated as of the 29th day of
February, 2012 (the “Escrow Agreement”) by and among SpectrumDNA, Inc., a
Delaware corporation (“SpectrumDNA”), SpectrumDNA Studios, Inc., a Delaware
corporation (“SpectrumDNA Studios”) (SpectrumDNA and SpectrumDNA Studios
collectively referred to herein as the “Company”), James Banister, an individual
(“Banister”), Parrish Ketchmark, an individual (“Ketchmark”), and Kaye Cooper
Fiore Kay & Rosenberg, LLP (the “Escrow Agent”).  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Escrow
Agreement.


The undersigned parties hereby agree and acknowledge as follows:


1.  The Escrow Agent hereby acknowledges that it has received from all relevant
parties counterpart signatures by facsimile or pdf transmission of all Initial
Closing Date Transaction Documents and Final Closing Date Transaction Documents
which require execution and has received by pdf transmission copies of
Banister’s Equity Securities (except with respect to Banister’s warrants,
Banister has executed a Lost Warrant Indemnity Agreement) and stock powers with
Medallion Guarantee (the “Stock Powers”).


2.  The Company hereby confirms that it has obtained consent of the holders of a
majority of the issued and outstanding shares of common stock of SpectrumDNA in
favor of the transaction contemplated by the Assignment Agreement.


3.  As a result of the foregoing, the undersigned parties hereby (i) acknowledge
and agree that the Initial Closing Date and the Final Closing Date (together,
the “Closing Date”) has occurred as of April 16, 2012, which the parties agree
is in full compliance with the terms and conditions of all of the Initial
Closing Date Transaction Documents and Final Closing Date Transaction Documents
notwithstanding anything to the contrary contained in any of such documents,
(ii) waive any provision in any of the Initial Closing Date Transaction
Documents and Final Closing Date Transaction Documents which contemplates an
earlier Closing Date, and (iii) authorize the Escrow Agent to immediately
disburse the documents and the Offering Proceeds to the parties pursuant to the
terms of the Escrow Agent.


4.  Banister agrees to promptly provide the original share certificates
representing Banister’s Equity Securities and the original executed Stock Powers
to the Escrow Agent.


5.  Each of the parties agrees to perform any and all acts and execute and
deliver such other documents as may be necessary and proper under the
circumstances in order to accomplish the intents and purposes of the
transactions contemplated by the Escrow Agreement.


6.  This Agreement may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute a single
agreement. The counterparts may be delivered by facsimile transmission or by
electronic mail in portable document format (.pdf).
 
7.  Any and all obligations hereunder shall survive the Closing Date.
 
 
1

--------------------------------------------------------------------------------

 
 
8.  To the extent any conflict exists in any of the terms and conditions of the
Escrow Agreement and any of the Initial Closing Date Transaction Documents and
Final Closing Date Transaction Documents, on the one hand, and any of the terms
and conditions of this Agreement, on the other hand, this Agreement shall
govern.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of April
16, 2012.
 

  SPECTRUMDNA, INC.             By: /s/ Rebecca Hershinger       Rebecca
Hershinger       Chief Financial Officer             SPECTRUMDNA STUDIOS, INC.  
          By: /s/ Rebecca Hershinger       Rebecca Hershinger       Chief
Financial Officer              
/s/ James Banister
      JAMES BANISTER              
/s/ Parrish Ketchmark
     
PARRISH KETCHMARK
          Escrow Agent: KAYE COOPER FIORE     KAY & ROSENBERG, LLP            
By:
/s/ David M. Kaye
      David M. Kaye, Esq.       Partner  

 
 
2

--------------------------------------------------------------------------------